[Cite as Niepsuj v. Stoner, 2015-Ohio-4564.]


                                    IN THE COURT OF APPEALS

                                   NINTH APPELLATE DISTRICT

                                       SUMMIT COUNTY, OHIO


VINCENT M. NIEPSUJ,                              :      OPINION

                 Plaintiff-Appellant,            :
                                                        CASE NO. 27734
        - vs -                                   :

TRACY STONER, et al.,                            :

                 Defendants-Appellees.           :


Civil Appeal from the Summit County Court of Common Pleas.
Case No. CV 2014 10 4759.

Judgment: Affirmed.


Vincent M. Niepsuj, pro se, 400 West Ave., Suite A 1, Buffalo, NY 14224 (Plaintiff-
Appellant).

Sherri Bevan Walsh, Prosecuting Attorney, and Heaven Dimartino, Assistant
Prosecuting Attorney, Summit County Safety Building, 53 University Ave., 6th Floor,
Akron, OH 44308 (For Defendant-Appellee Tracy Stoner).

Brian M. Spiess, Montgomery, Rennie & Johnson, 36 East Seventh Street, Suite 2100,
Cincinnati, OH 45202; Kimberly Riley, Montgomery, Rennie & Johnson, 14701 Detroit
Avenue, Suite 555, Cleveland, OH 44107 (For Defendants-Appellees John P. Quinn
and Carol J. Dezso).



TIMOTHY P. CANNON, P.J.

        {¶1}     Appellant, Vincent M. Niepsuj, appeals the judgment of the Summit

County Court of Common Pleas, which granted the motions to dismiss his amended
complaint filed by appellees, Magistrate Tracy Stoner, Judge John Quinn, and Judge

Carol Dezso. For the following reasons, we affirm the decision of the court below.

       {¶2}   On October 20, 2014, appellant filed a complaint against Magistrate

Stoner. On November 21, 2014, appellant filed an amended complaint, adding Judge

Quinn and Judge Dezso as defendants. The amended complaint alleged violations of

42 U.S.C. §1983, R.C. 2305.09(D), and R.C. 2305.10, stating appellees “are individually

responsible for compensatory and punitive reparations under the above captioned * * *

laws within a companion underlying context of legal fraud and intentional

misrepresentation.”

       {¶3}   Appellees filed motions to dismiss appellant’s amended complaint:

Magistrate Stoner filed individually, and Judge Quinn and Judge Dezso filed jointly. On

February 23, 2015, the trial court issued a judgment entry granting the motions to

dismiss, stating: “(1) plaintiff fails to sufficiently plead a claim against the [defendants,]

(2) plaintiff’s claims against the judges may not be raised in a collateral action seeking

to alter domestic court proceedings, and (3) the [defendants] are absolutely immune

from plaintiff’s claims for damages.”

       {¶4}   Appellant filed a timely notice of appeal from this entry and raises four

assignments of error:

              [1.] The Trial Court erred in granting dismissal and abused its
              discretion by not considering—in fact ignoring—that Magistrate
              Stoner was not a bona fide magistrate at the time of the April 13,
              2011 CPO ‘full evidentiary hearing’ in the Domestic Relations
              Court, as she was not sworn in per ORC 3.21 and ORC 3.22.

              [2.] The Trial Court erred in granting dismissal and abused its
              discretion by not entertaining a jurisdictional consideration of
              whether any Court officer has any qualifications or authority to
              diagnose what is essentially a mental illness (trauma) particularly



                                              2
              without observing the persons deemed to be so afflicted, and
              particularly in what seems to be quasi-criminal Civil Protection
              Order Proceeding enveloping the high burden of PROOF criminal
              statute RC 2903.211.

              [3.] The Trial Court erred in granting dismissal and abused its
              discretion in not considering the Claim against Appellee Stoner in
              terms of any theory of Fraud or Negligent Misrepresentation.

              [4.] The Trial Court erred in granting dismissal and abused its
              discretion in supporting the Appellees’/Defendants’ contention that
              Appellant’s cure lay in the appeal process, alone, particularly when
              the Appellate Court ruled in CA 26015 (on December 4, 2012) that
              Appellee Dezso didn’t have jurisdiction to rule (October 19, 2012)
              on Appellant’s (June 10, 13 2011) Motion to Vacate in Summit
              County case DR 2011-04-0968.

       {¶5}   An appellant carries the burden of affirmatively demonstrating error on

appeal. Snype v. Cost, 11th Dist. Portage No. 2012-P-0001, 2012-Ohio-3892, ¶6, citing

State ex rel. Fulton v. Halliday, 142 Ohio St. 548, 549 (1944) and App.R. 9.                An

appellant’s brief must include “[a]n argument containing the contentions of the appellant

with respect to each assignment of error presented for review and the reasons in

support of the contentions, with citations to the authorities, statutes, and parts of the

record on which appellant relies.” App.R. 16(A)(7).

       {¶6}   Pursuant to App.R. 12(A)(2), “[t]he court may disregard an assignment of

error presented for review if the party raising it fails to identify in the record the error on

which the assignment of error is based or fails to argue the assignment separately in the

brief, as required under App.R. 16(A).” See also Harris v. Nome, 9th Dist. Summit No.

21071, 2002-Ohio-6994; Tally v. Patrick, 11th Dist. Trumbull No. 2008-T-0072, 2009-

Ohio-1831.    “It is not the obligation of an appellate court to search for authority to

support an appellant’s argument as to an alleged error.”           Harris, supra, ¶15, citing

Kremer v. Cox, 114 Ohio App.3d 41, 60 (9th Dist.1996). If there is an argument that



                                              3
can support an appellant’s assignments of error, “‘it is not this court’s duty to root it out.’”

Id., quoting Cardone v. Cardone, 9th Dist. Summit Nos. 18349 & 18673, 1998 Ohio

App. LEXIS 2028 (May 6, 1998).

       {¶7}    In his brief on appeal, appellant’s assignments of error are largely

indecipherable, and he has not cited to any portion of the record at hand to support his

assigned errors. Further, appellant does not rely on any relevant legal authority; rather,

he supports his disjointed arguments with emotionally charged annotations of trial court

proceedings held not only in this action, but in many others within the last fifteen years,

and with exhibits that were not before the trial court. We are therefore permitted, under

App.R. 12(A)(2), to disregard appellant’s assignments of error.

       {¶8}    At oral argument, appellant acknowledged that he really has no claim

against Judge Quinn and Judge Dezso. Therefore, his continued pursuit of litigation

against them does not appear to be in good faith. Appellant indicated his primary

complaint is against Magistrate Stoner due to some alleged defect in the administration

of her oath.

       {¶9}    When a trial court is presented with a Civ.R. 12(B)(6) motion to dismiss,

“[t]he factual allegations of the complaint and items properly incorporated therein must

be accepted as true.” Vail v. Plain Dealer Publishing Co., 72 Ohio St.3d 279, 280

(1995) (citations omitted). We review a trial court’s ruling on a Civ.R. 12(B)(6) motion

de novo. Perrysburg Twp. v. City of Rossford, 103 Ohio St.3d 79, 2004-Ohio-4362, ¶5.

Therefore, our scrutiny is limited to the “four corners” of appellant’s amended complaint

and any items properly incorporated therein.




                                               4
       {¶10} Initially, we note that appellant filed multiple exhibits with this court, stating

“the following exhibits were brought to the attention of the [Domestic Relations] Court.”

Not only are these exhibits irrelevant to the proceedings at hand, they were also not

incorporated into appellant’s amended complaint. We are therefore not permitted to

consider these exhibits.

       {¶11} Further, appellant does not argue or otherwise establish how a defect in

the administration of Magistrate Stoner’s oath would establish a cause of action in his

favor. In fact, the law appellant does cite actually supports the magistrate. R.C. 3.22

states, in pertinent part: “Each person chosen or appointed to an office under the

constitution or laws of this state, and each deputy or clerk of such officer, shall take an

oath of office before entering upon the discharge of his duties. The failure to take such

oath shall not affect his liability * * *.” Therefore, accepting as true appellant’s allegation

that there was a defect in the administration of the oath, Magistrate Stoner does not

lose immunity and is not liable to appellant for any such failure. In addition, appellant

does not allege any defect with Magistrate Stoner’s appointment under Civ.R. 53(A). As

a result, there is no set of facts consistent with appellant’s amended complaint that

would allow him to recover. See Huffman v. Willoughby, 11th Dist. Lake No. 2007-L-

040, 2007-Ohio-7120, ¶18.

       {¶12} Pursuant to App.R. 12(A)(2) and the opinion of this court, appellant’s

assignments of error are overruled.       The judgment of the Summit County Court of

Common Pleas is affirmed.

       {¶13} We order that a special mandate issue out of this Court, directing the

Court of Common Pleas, County of Summit, State of Ohio, to carry this judgment into




                                              5
execution. A certified copy of this journal entry shall constitute the mandate, pursuant to

App.R. 27.

       {¶14} Immediately upon the filing hereof, this document shall constitute the

journal entry of judgment, and it shall be stamped by the Clerk of the Court of Appeals

at which time the period for review shall begin to run. App.R. 22(C). The Clerk of the

Court of Appeals is instructed to mail a notice of entry of this judgment to the parties

and to make a notation of the mailing in the docket, pursuant to App.R. 30.

       {¶15} Costs taxed to appellant.



                                  _____________________________________
                                   PRESIDING JUDGE TIMOTHY P. CANNON
                                         Eleventh Appellate District,
                                            Sitting by Assignment.

CYNTHIA WESTCOTT RICE, J.,
Eleventh Appellate District,
Sitting by Assignment,

THOMAS R. WRIGHT, J.,
Eleventh Appellate District,
Sitting by Assignment,

concur.




                                            6